J-S25036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERT LELLOCK                             :
                                               :
                       Appellant               :        No. 657 WDA 2021

                Appeal from the PCRA Order Entered May 7, 2021
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0013778-2012


    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERT LELLOCK                             :
                                               :
                       Appellant               :        No. 659 WDA 2021

                Appeal from the PCRA Order Entered May 7, 2021
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0003936-2013

BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                            FILED: NOVEMBER 14, 2022

        Appellant, Robert Lellock, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed in part his petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S25036-22


       Appellant worked as a school police officer in Pittsburgh. During the

course of his employment, he sexually abused multiple boys. The PCRA court

opinion set forth the remaining procedural history of this appeal as follows:

          On July 29, 2013, a jury found [Appellant] guilty [of
          involuntary deviate sexual intercourse (“IDSI”) and multiple
          counts of endangering the welfare of a child (“EWOC”),
          corruption of minors, and indecent assault at two different
          docket numbers]. The [court] sentenced Appellant to an
          aggregate term of incarceration of 32-64 years and found
          him to be a sexually violent predator. Judgment of sentence
          was affirmed on appeal, but the Superior Court of
          Pennsylvania remanded the case for resentencing, finding
          that the imposition of a mandatory sentence was illegal.
          [The trial court] resentenced [Appellant] to the same
          sentence, without the mandatory sentence, on July 21,
          2016. This sentence was affirmed on August 16, 2017.

          In 2017, appointed counsel filed an amended PCRA petition
          and in 2018 the Commonwealth conceded a sentencing
          issue on two counts of [EWOC]. On January 2[8], 2019,
          just before retiring, [the trial jurist] granted a resentencing
          hearing on the EWOC [convictions] and denied the rest of
          the PCRA. The case was reassigned to [the current jurist].

          Next, counsel for Appellant filed a motion to reconsider, and
          Appellant filed a pro se motion for a Grazier[2] hearing.
          [The PCRA court] granted both motions and ordered
          Appellant to refile a PCRA [petition] and raise all issues
          therein.     Appellant complied and the Commonwealth
          answered. [The PCRA court] reviewed the record, issued a
          notice of intent to dismiss the non-sentencing related
          issues, and scheduled a resentence[ing] hearing. Appellant
          filed motions to amend and to stay, which [the PCRA court]
          granted. On [August 26], 2020, Appellant filed an amended
          PCRA [petition]. The Commonwealth responded that claims
          of ineffective assistance of counsel at claims 1-8 and 10-12
          were without merit, and claim 13 of cumulative prejudice
          was also meritless. Claim 9 is a time credit issue wherein
____________________________________________


2   Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).

                                           -2-
J-S25036-22


          the Commonwealth believes [Appellant] is entitled to three
          additional days. Appellant had been given credit from
          9/12/12-12/18/12, but had not been released from custody
          until 12/21/12.

          [On May 4, 2021, the court resentenced Appellant on some
          of the counts pursuant to the original trial jurist’s 2019
          order.] On May 7, 2021, [the PCRA court] dismissed claims
          1-8 and 10-13 [and] granted the three-day time credit….

(PCRA Court Opinion, filed 7/28/21, at 2-3) (some capitalization omitted).

        On June 1, 2021, Appellant timely filed a pro se notice of appeal from

the order denying PCRA relief.3 Appellant voluntarily filed a pro se Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal on June 28,

2021.

        Appellant now raises seven issues for our review:

          The PCRA court abused its discretion when it dismissed
          without a hearing on Appellant’s claim that trial counsel
          gave ineffective assistance of counsel when he failed to fully
          develop and argue that the amendments that extended the
          criminal statute of limitations were illegal and the holding
          that allowed them [was] erroneously decided.

          The PCRA court abused its discretion when it dismissed
          without a hearing on Appellant’s claim that trial counsel and
          appellate [counsel] gave ineffective assistance of counsel
          when they failed to properly raise, argue, and brief that the
          prosecution on twelve of the counts that Appellant was
          facing at trial [was] time-barred by the criminal statute of
____________________________________________


3  More specifically, Appellant filed separate pro se notices of appeal at each
underlying docket number from the order denying PCRA relief. Appellant also
filed separate pro se notices of appeal at each underlying docket number from
the new judgment of sentence imposed following the resentencing hearing.
This Court docketed the appeals related to the resentencing hearing at 658
and 660 WDA 2021. This Court subsequently consolidated each set of appeals
sua sponte.

                                           -3-
J-S25036-22


         limitations.

         The PCRA court abused its discretion when it dismissed
         without a hearing on Appellant’s claim that trial counsel
         gave ineffective assistance of counsel when he failed to
         raise, argue, and brief this claim of pre-arrest delay.

         The PCRA court abused its discretion when it dismissed
         without a hearing on Appellant’s claim that trial counsel
         gave ineffective assistance of counsel when he failed to
         properly object, raise, argue, and litigate that several jury
         instructions were legally deficient when charged to the jury.

         The PCRA court abused its discretion when it dismissed
         without a hearing on Appellant’s claim that trial counsel and
         appellate counsel #2 gave ineffective assistance of counsel
         when they failed to properly object, raise, argue, litigate,
         and brief that Appellant was illegally labeled as a sexually
         violent predator.

         The PCRA court abused its discretion when it dismissed
         without a hearing on Appellant’s claim that appellate
         counsel #3 gave ineffective assistance of counsel when she
         failed to raise that Appellant being sentenced under [the Sex
         Offender Registration and Notification Act (“SORNA”)] was
         illegal and that SORNA II cannot apply to Appellant’s case.

         The PCRA court abused its discretion when it dismissed
         without a hearing on Appellant’s claim that all [counsel]
         gave ineffective assistance of counsel throughout all phases
         of Appellant’s case.

(Appellant’s Brief at 4-5).

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019), appeal denied, 655 Pa. 482, 218

A.3d 850 (2019).        “[W]e review the court’s legal conclusions de novo.”


                                      -4-
J-S25036-22


Commonwealth v. Prater, 256 A.3d 1274, 1282 (Pa.Super. 2021), appeal

denied, ___ Pa. ___, 268 A.3d 386 (2021).

      Appellant’s first two issues are related, and we address them together.

Appellant argues that a two-year statute of limitations applied for twelve of

the offenses at issue, the statute of limitations had expired by the time that

the Commonwealth brought the charges, and that the trial court should have

dismissed the relevant counts.     Appellant acknowledges that trial counsel

raised the statute of limitations issue in a pretrial motion. Appellant insists,

however, that the pretrial motion was inadequate.        Additionally, Appellant

notes that our legislature amended the relevant statutes of limitations after

Appellant’s offenses but before the Commonwealth brought the charges.

Appellant asserts that the amended version of the statutes should not have

applied to his case.

      Appellant acknowledges Commonwealth v. Johnson, 520 Pa. 165,

553 A.2d 897 (1989) and Commonwealth v. Harvey, 542 A.2d 1027

(Pa.Super. 1988), holding that when a new limitations period is enacted and

the prior period has not yet expired, the longer statute will apply to an action.

Nevertheless, Appellant maintains these cases were erroneously decided and

“his argument proves that his Fourteenth Amendment and Article 1, Section

9 constitutional rights were violated by the government’s arbitrary actions

against him and others like him.”       (Appellant’s Brief at 19).     Appellant

concludes trial counsel was ineffective for filing an inadequate pretrial motion


                                      -5-
J-S25036-22


and failing to challenge the amendment of the statute of limitations.      We

disagree.

     “Counsel   is   presumed   to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

        [T]o establish a claim of ineffective assistance of counsel, a
        defendant must show, by a preponderance of the evidence,
        ineffective assistance of counsel which, in the circumstances
        of the particular case, so undermined the truth-determining
        process that no reliable adjudication of guilt or innocence
        could have taken place. The burden is on the defendant to
        prove all three of the following prongs: (1) the underlying
        claim is of arguable merit; (2) that counsel had no
        reasonable strategic basis for his or her action or inaction;
        and (3) but for the errors and omissions of counsel, there is
        a reasonable probability that the outcome of the
        proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).   The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

     “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit[.]” Commonwealth

v. Smith, 167 A.3d 782, 788 (Pa.Super. 2017), appeal denied, 645 Pa. 175,

179 A.3d 6 (2018) (quoting Commonwealth v. Pierce, 537 Pa. 514, 524,

645 A.2d 189, 194 (1994)). “Counsel cannot be found ineffective for failing

                                     -6-
J-S25036-22


to pursue a baseless or meritless claim.” Commonwealth v. Poplawski,

852 A.2d 323, 327 (Pa.Super. 2004) (quoting Commonwealth v. Geathers,

847 A.2d 730, 733 (Pa.Super. 2004)).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate his

client’s interests.”   Commonwealth v. Kelley, 136 A.3d 1007, 1012

(Pa.Super. 2016) (quoting Pierce, supra at 524, 645 A.2d at 194-95).

         The test for deciding whether counsel had a reasonable
         basis for his action or inaction is whether no competent
         counsel would have chosen that action or inaction, or, the
         alternative, not chosen, offered a significantly greater
         potential chance of success. Counsel’s decisions will be
         considered reasonable if they effectuated his client’s
         interests.   We do not employ a hindsight analysis in
         comparing trial counsel’s actions with other efforts he may
         have taken.

Commonwealth v. King, 259 A.3d 511, 520 (Pa.Super. 2021) (quoting

Sandusky, supra at 1043-44).

      “To demonstrate prejudice, the petitioner must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceedings would have been different. [A] reasonable probability is a

probability that is sufficient to undermine confidence in the outcome of the

proceeding.” Commonwealth v. Spotz, 624 Pa. 4, 33-34, 84 A.3d 294, 312

(2014) (internal citations and quotation marks omitted).          “[A] criminal

defendant alleging prejudice must show that counsel’s errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable.”


                                     -7-
J-S25036-22


Hopkins, supra at 876 (quoting Commonwealth v. Chambers, 570 Pa. 3,

22, 807 A.2d 872, 883 (2002)).

      Regarding the effect of amendments on statutes of limitations,

Pennsylvania law states:

         § 1975. Effect of repeal on limitations

            Whenever a limitation or period of time, prescribed in any
         statute for acquiring a right or barring a remedy, or for any
         other purpose, has begun to run before a statute repealing
         such statute takes effect, and the same or any other
         limitation is prescribed in any other statute passed by the
         same General Assembly, the time which has already run
         shall be deemed part of the time prescribed as such
         limitation in such statute passed by the General Assembly.

1 Pa.C.S.A. § 1975.

      In interpreting this statute, this Court noted that, “when a new period

of limitations is enacted, and the prior period of limitations has not yet expired,

in the absence of language in the statute to the contrary, the period of time

accruing under the prior statute of limitations shall be applied to calculation

of the new period of limitations.” Harvey, supra at 1029-30. Our Supreme

Court has also explained that “[t]here is nothing retroactive about the

application of an extension of a statute of limitations, so long as the original

statutory period has not yet expired.” Johnson, supra at 170, 553 A.2d at

900 (internal citation and quotation marks omitted).

      Instantly, trial counsel raised the statute of limitations issue in omnibus

pretrial motions. At docket No. 3936 of 2012, trial counsel argued that three

of the criminal counts expired in 2008 and four counts expired in 2011. (See

                                       -8-
J-S25036-22


Omnibus Pretrial Motion, filed 5/1/13, at ¶¶15, 18, 23). At docket No. 13778

of 2012, trial counsel argued that six of the criminal counts expired in 2008

and ten counts expired in 2011. (See Omnibus Pretrial Motion, filed 1/3/13,

at ¶¶15, 18, 23). The court evaluated the pretrial motions and denied relief.

On direct appeal, this Court also considered Appellant’s statute of limitations

claims and determined that the Commonwealth timely filed the charges. See

Commonwealth v. Lellock, No. 2021 WDA 2013, unpublished memorandum

at 4, n. 2 (Pa.Super. filed Apr. 23, 2015).

      Considering this procedural history, the PCRA court found that Appellant

could not satisfy the arguable merit prong of the test for ineffectiveness

because trial counsel raised the issue in a pretrial motion, argued it at a

hearing, and the trial court did not grant relief. (See PCRA Court Opinion at

5). We discern no legal error in the PCRA court’s conclusion, and we reiterate

that it would be improper to relitigate this issue in hindsight where the record

supports the conclusion that trial counsel adequately raised a statute of

limitations defense. See Beatty, supra; King, supra. Moreover, Appellant

offers no relevant authority to support his own self-serving conclusion that

Harvey and Johnson were erroneously decided. In light of this relevant case

law, the amendment of the statutes of limitations at issue did not prevent the

Commonwealth from bringing the charges in this case.             Based upon the

foregoing, Appellant is not entitled to relief on his first two claims.

      In his third issue, Appellant argues that there was an impermissible


                                       -9-
J-S25036-22


period of pre-arrest delay after the commission of the offenses. Appellant

claims that the pre-arrest delay left him unable to obtain critical evidence that

would have helped him to establish an alibi.         Although the PCRA court

determined that this claim lacked arguable merit, Appellant maintains that the

PCRA court improperly relied on a plurality decision of the Pennsylvania

Supreme Court. To the extent that the court also found that the pre-arrest

delay was due to delayed reporting by the victims, Appellant contends that

the record does not support this finding. Appellant concludes that trial counsel

was ineffective for failing to challenge the pre-arrest delay. We disagree.

      “The constitutional right to due process … protects defendants from

having to defend stale charges, and criminal charges should be dismissed if

improper pre-arrest delay causes prejudice to the defendant’s right to a fair

trial.” Commonwealth v. Snyder, 552 Pa. 44, 51-52, 713 A.2d 596, 599-

600 (1998). In Snyder, our Supreme Court determined that “our due process

inquiry must consider the reasons for the delay and whether it resulted in

actual prejudice to the accused.” Id. at 60, 713 A.2d at 604. The Court also

noted:

         This Court recognizes that murder prosecutions often come
         to fruition after many years of investigation. We do not
         intend to limit the power of the Commonwealth to prosecute
         a murderer if and when an investigation yields new evidence
         after many years of inactivity. However, if no additional
         evidence appears, the delay results in actual prejudice to
         the defendant, and there are no proper reasons for
         postponing the defendant’s arrest, the due process clauses
         of the Constitutions of the United States and Pennsylvania
         require that the charges be dismissed.

                                     - 10 -
J-S25036-22



Id. at 62, 713 A.2d at 605.

       The Court later attempted to elaborate on this standard in a plurality

opinion.4 See Commonwealth v. Scher, 569 Pa. 284, 803 A.2d 1204 (2002)

(plurality). In Scher, the lead opinion stated:

          “[T]he defendant must first show that the delay caused him
          actual prejudice, that is, substantially impaired his or her
          ability to defend against the charges. The court must then
          examine all of the circumstances to determine the validity
          of the Commonwealth’s reasons for the delay. Only in
          situations where the evidence shows that the delay
          was the product of intentional, bad faith, or reckless
          conduct by the prosecution, however, will we find a
          violation of due process.”

Id. at 313, 803 A.2d at 1221 (emphasis added) (internal footnote omitted).

Nevertheless, the concurring opinions presented divergent views on the

standard applicable to the Commonwealth’s actions.

       This Court subsequently evaluated the divergent views set forth in

Scher. See Commonwealth v. Wright, 865 A.2d 894, 900-01 (Pa.Super.

2004). Consequently, we utilized the standard set forth in Snyder, supra,

which established that a pre-arrest delay constitutes a due process violation

“where there has occurred ‘actual prejudice to the defendant’ and there


____________________________________________


4 “In cases where a concurring opinion enumerates the portions of the
plurality’s opinion in which the author joins or disagrees, those portions of the
agreement gain precedential value.” Commonwealth v. Brown, 23 A.3d
544, 556 (Pa.Super. 2011). “Where, … however, the concurrence does not
explicitly state its agreement or disagreement with the plurality, we must look
to the substance of the concurrence to determine the extent to which it
provides precedential value to points of agreement.” Id.

                                          - 11 -
J-S25036-22


existed ‘no proper reasons for postponing the defendant’s arrest.’” Wright,

supra at 901 (quoting Snyder, supra at 62, 713 A.2d at 605).

       Instantly, Appellant’s PCRA petition included an exhibit to demonstrate

that the Commonwealth could have brought its charges against Appellant

sooner. Specifically, Appellant submitted a supplemental police report from

the City of Pittsburgh Bureau of Police, dated August 28, 2012. (See Amended

PCRA Petition, filed 8/26/20, at Ex. C-11).5       The report stated that law

enforcement received an email from a counselor at a youth development

center, which indicated that one victim, S.L., made a disclosure about

Appellant’s sexual abuse in 2005. The supplemental police report quoted a

portion of the youth counselor’s intake report summarizing the victim’s

disclosure. The report also stated that the counselor contacted the state police

in 2005, and a trooper subsequently took a statement from the victim.

       Here, the supplemental report does not provide any information about

the victim’s statement to the trooper, and it does not indicate whether the

trooper ever contacted Pittsburgh police about the disclosure.               The

supplemental report also fails to mention the other victims at issue in this case

and the respective dates of their disclosures. On this record, we cannot accept

Appellant’s conclusion that the Commonwealth lacked any proper reason for

the pre-arrest delay. Instead, we note that the PCRA court properly evaluated


____________________________________________


5Although the report stated that it is four pages long, Appellant included only
one page with his petition.

                                          - 12 -
J-S25036-22


the record and determined that the victims’ delay in pursuing their disclosures

excused the pre-arrest delay. See Snyder, supra; Wright, supra. This

analysis is free of legal error, and it supports the court’s determination that

Appellant’s claim lacked arguable merit.       See Beatty, supra.      Therefore,

Appellant is not entitled to relief on his third claim.

      In his fourth issue, Appellant raises various challenges to the trial court’s

jury instructions.    Specifically, Appellant questions the accuracy of the

instructions regarding: 1) reasonable doubt; 2) evaluation of a defendant’s

character; 3) proof of date of the crimes; and 4) impeachment of witnesses

with prior convictions.   Appellant complains that the court provided legally

deficient jury instructions that did not adequately present the law to the jury.

      With respect to the reasonable doubt instruction, Appellant asserts that

the court incorrectly stated, “[t]o summarize, you find the defendant guilty on

mere suspicion.” (Appellant’s Brief at 31). Appellant indicates that the court

should have stated, “you may not find the defendant guilty on mere

suspicion.”   (Id.)   For these reasons, Appellant maintains that the court

provided the jury with the incorrect standard of proof.

      For the jury instruction regarding evaluation of a defendant’s character,

Appellant asserts that the court failed to provide the correct standard of proof

and omitted an unspecified portion of the jury instruction.        Appellant also

believes that the instruction should have stated that Appellant is a nonviolent

individual. For the date of crime instruction, Appellant again asserts that the


                                      - 13 -
J-S25036-22


court failed to provide the correct standard of proof. Regarding the instruction

on the impeachment of a witness with a prior conviction, Appellant claims that

the jury did not have information regarding which witnesses had prior

convictions, when the convictions occurred, and the offenses at issue.

      Appellant maintains that trial counsel had no reasonable basis for failing

to object to these instructions. Appellant also argues that counsel’s inaction

caused him to suffer prejudice because he was “convicted on all counts and

the record does not show that [the convictions were] beyond a reasonable

doubt as required by the constitution.” (Id. at 34). Based upon the foregoing,

Appellant concludes that trial counsel was ineffective for failing to object to

the jury instructions at issue. We disagree.

      This Court has set forth the relevant standard for jury instructions as

follows:

           A trial court has wide discretion in phrasing jury instructions.
           When reviewing an allegation of an incorrect jury
           instruction, the appellate court must view the entire charge
           to determine whether the trial court clearly and accurately
           presented the concepts of the legal issue to the jury and
           should not reverse, as a result of the instruction, unless the
           trial court committed an abuse of its discretion. We will not
           examine a phrase or sentence of an instruction in a vacuum.
           Rather, when we evaluate a challenge to a charge, we must
           consider how each part fits together to convey a complete
           legal principle.

Geathers, supra at 733 (quoting Commonwealth v. Ragan, 560 Pa. 106,

743 A.2d 390, 397-98 (1999)). See also Commonwealth v. Lesko, 609

Pa. 128, 216, 15 A.3d 345, 397 (2008) (reiterating that charge, “as a whole,”


                                       - 14 -
J-S25036-22


must be considered; court has broad discretion in phrasing instructions, so

long as directions given “clearly, adequately, and accurately” reflect law).

      Regarding reasonable doubt, Pennsylvania’s Suggested Standard

Criminal Jury Instructions provide as follows:

         A fundamental principle of our system of criminal law is that
         the defendant is presumed to be innocent. The mere fact
         that [he] [she] was arrested and is accused of a crime is not
         any evidence against [him] [her].         Furthermore, the
         defendant is presumed innocent throughout the trial and
         unless and until you conclude, based on careful and
         impartial consideration of the evidence, that the
         Commonwealth has proven [him] [her] guilty beyond a
         reasonable doubt.

         It is not the defendant’s burden to prove that [he] [she] is
         not guilty. Instead, it is the Commonwealth that always has
         the burden of proving each and every element of the crime
         charged and that the defendant is guilty of that crime
         beyond a reasonable doubt. The person accused of a crime
         is not required to present evidence or prove anything in his
         or her own defense [except with respect to the defense of
         [type of defense], which I will discuss later].       If the
         Commonwealth’s evidence fails to meet its burden, then
         your verdict must be not guilty. On the other hand, if the
         Commonwealth’s evidence does prove beyond a reasonable
         doubt that the defendant is guilty, then your verdict should
         be guilty.

         Although the Commonwealth has the burden of proving that
         the defendant is guilty, this does not mean that the
         Commonwealth must prove its case beyond all doubt and to
         a mathematical certainty, nor must it demonstrate the
         complete impossibility of innocence. A reasonable doubt is
         a doubt that would cause a reasonably careful and sensible
         person to hesitate before acting upon a matter of
         importance in his or her own affairs. A reasonable doubt
         must fairly arise out of the evidence that was presented or
         out of the lack of evidence presented with respect to some
         element of the crime. A reasonable doubt must be a real
         doubt; it may not be an imagined one, nor may it be a doubt

                                    - 15 -
J-S25036-22


         manufactured to avoid carrying out an unpleasant duty.

         So, to summarize, you may not find the defendant guilty
         based on a mere suspicion of guilt. The Commonwealth has
         the burden of proving the defendant guilty beyond a
         reasonable doubt.     If it meets that burden, then the
         defendant is no longer presumed innocent and you should
         find [him] [her] guilty.     On the other hand, if the
         Commonwealth does not meet its burden, then you must
         find [him] [her] not guilty.

Pa.SSJI (Crim) 7.01 (internal numbering omitted).

      In Commonwealth v. Reid, ___ Pa. ___, 259 A.3d 395 (2021), our

Supreme Court addressed a similar issue regarding a reasonable doubt

instruction.   Specifically, the appellant complained that the trial court

inaccurately informed the jury that “the Commonwealth is not bound to prove

the case beyond a reasonable doubt, a shadow of a doubt or to a mathematical

certainty.” Id. at ___, 259 A.3d at 430. The Court subsequently evaluated

the reasonable doubt instruction in its entirety and concluded that the trial

court provided an accurate description of the law prior to the complained-of

statement. The remainder of the instruction “included multiple references to

the Commonwealth’s duty to prove [the a]ppellant guilty beyond a reasonable

doubt.” Id. at 434.

      “[O]ther than the [trial] court’s passing and obviously inadvertent,

misstatement regarding the Commonwealth’s burden of proof, the court

clearly, adequately, and accurately instructed the jury regarding the

Commonwealth’s duty to prove Appellant guilty beyond a reasonable doubt.”

Id. Thus, the Supreme Court held “that the trial court’s instruction did not

                                   - 16 -
J-S25036-22


lessen the Commonwealth’s burden of proof below the standard of beyond a

reasonable doubt,” and “the PCRA court did not err in finding a lack of arguable

merit in [the a]ppellant’s claim that trial counsel were ineffective for failing to

object to the trial court’s jury instruction[.]” Id. Compare Commonwealth

v. Montalvo, ___ Pa. ___, 244 A.3d 359 (2021) (holding appellant

established ineffective assistance of counsel for failing to object to erroneous

jury instruction; contrary to Commonwealth’s argument, court did more than

make one inaccurate statement; shortly after court gave erroneous instruction

to which counsel failed to object, court gave second erroneous instruction;

trial judge’s purported correction of misstatement could only have served to

prejudice appellant further).

      Pennsylvania’s Suggested Standard Criminal Jury Instruction as to the

defendant’s character in a criminal matter is as follows:

         The defense offered evidence tending to prove that the
         defendant is a person of good character. I am speaking of
         the defense witnesses who testified [that the defendant has
         a good reputation for being a law-abiding, peaceable,
         nonviolent individual] [that [proof of good character]].

         [The district attorney called witnesses who in effect denied
         that the defendant has a good reputation for [character
         trait]. You may use the Commonwealth’s testimony for one
         purpose only. That is to help you judge whether the
         defense’s character witnesses are really familiar with the
         defendant’s reputation and whether in their testimony they
         gave you an accurate description of [his] [her] reputation.]

         The law recognizes that a person of good character is not
         likely to commit a crime that is contrary to that person’s
         nature. Evidence of good character may by itself raise a
         reasonable doubt of guilt and require a verdict of not guilty.

                                      - 17 -
J-S25036-22



         You must weigh and consider the evidence of good character
         along with the other evidence in the case. If, on all the
         evidence, you have a reasonable doubt of the defendant’s
         guilt, you must find [him] [her] not guilty. However, if, on
         all the evidence, you are satisfied beyond a reasonable
         doubt that the defendant is guilty, you should find [him]
         [her] guilty.

Pa.SSJI (Crim) 3.06 (internal numbering omitted).

      Pennsylvania’s Suggested Standard Criminal Jury Instructions for “date

of crime: proof of date alleged not essential” is as follows:

         [The indictment alleges that the crime was committed on
         [date].]

         You are not bound by the date alleged in the [indictment]
         [information]. It is not an essential element of the crime
         charged. You may find the defendant guilty if you are
         satisfied beyond a reasonable doubt that [he] [she]
         committed the crime charged [in and around] [on or about]
         the date charged in the [indictment] [information] even
         though you are not satisfied that [he] [she] committed it on
         the particular date alleged in the [indictment] [information].

Pa.SSJI (Crim) 3.19.

      The suggested jury instruction for impeachment with prior conviction of

a witness is as follows:

         You have heard evidence that one of the witnesses, [name
         of witness], has been convicted of the crime of [crime].

         The only purpose for which you may consider this evidence
         of prior conviction is in deciding whether or not to believe
         all or part of [name of witness]’s testimony. In doing so,
         you may consider the type of crime committed, how long
         ago it was committed, and how it may affect the likelihood
         that [name of witness] has testified truthfully in this case.

Pa.SSJI (Crim) 4.08D (internal numbering omitted).

                                     - 18 -
J-S25036-22


     Instantly, the court instructed the jury on the concept of reasonable

doubt as follows:

        The fundamental principle of our criminal justice system is
        that a person accused of a crime, the Defendant, is
        presumed to be innocent. The mere fact that he was
        arrested and accused of a crime is not any evidence against
        him. In addition, there is no inference of guilt created by
        the fact that there is an information or even a trial.
        Furthermore, the Defendant is presumed innocent
        throughout the trial unless and until you conclude, based on
        careful and impartial consideration of the evidence, that the
        Commonwealth has proved him guilty beyond a reasonable
        doubt.

        It is not the Defendant’s burden of proof to prove that he is
        not guilty. Instead, it is the Commonwealth that always has
        the burden to prove each and every one of the crimes
        charged. A person accused of a crime is not required to
        present evidence or to prove anything in his own defense.
        If the Commonwealth fails to meet his burden, then your
        verdict must be “not guilty.” On the other hand, if the
        Commonwealth does not prove beyond a reasonable doubt
        that the Defendant is guilty, then your verdict—I’m sorry; if
        the Commonwealth does prove beyond a reasonable doubt
        that the Defendant is guilty, then your verdict should be
        “guilty.”

        Although the Commonwealth has the burden of proving the
        Defendant guilty beyond a reasonable doubt, this does not
        mean that the Commonwealth must prove its case beyond
        all doubt or to a mathematical certainty, nor must it
        demonstrate the complete impossibility of innocence. A
        reasonable doubt is a doubt that would cause a reasonably
        carefully and sensible person to pause or hesitate before
        acting in a matter of importance in his or her own affairs. A
        reasonable doubt must fairly arise out of the evidence that
        was presented or the lack of evidence presented with
        respect to some element of the crime charged.

        A reasonable doubt must be a real doubt. It may not be an
        imagined one, nor may it be a doubt merely manufactured
        to avoid carrying out an unpleasant duty. To summarize,

                                   - 19 -
J-S25036-22


         you may find the Defendant guilty based on the mere
         suspicion of guilt. The Commonwealth has the burden of
         proving the Defendant guilty beyond a reasonable doubt. If
         it meets that burden, the Defendant is no longer presumed
         to be innocent, and you should find him guilty. On the other
         hand, if the Commonwealth does not meet its burden, then
         you must find him not guilty.

(N.T. Trial, 7/29/13—Volume 5, at 425-27) (emphasis added).

      The record confirms Appellant’s assertion that the court stated, “you

may find the Defendant guilty based on the mere suspicion of guilt.” (Id. at

427). Although the court deviated from the suggested instruction by omitting

the word “not,” the instruction as given must be considered as a whole to

determine whether it fairly conveyed the legal principles at issue. See Reid,

supra.   Despite the omission of “not,” the court accurately described the

concept of reasonable doubt prior to the complained-of statement. (See N.T.

Trial at 425-27). The court described reasonable doubt as something that

“would cause a … sensible person to pause or hesitate before acting in a matter

of importance in his or her own affairs.” (Id. at 427). The court elaborated

by explaining that a reasonable doubt is a “real doubt,” and that it cannot be

“imagined” or “manufactured.” (Id.)

      The court ended the reasonable doubt instruction by succinctly stating,

“[o]n the other hand, if the Commonwealth does not meet its burden, then

you must find him not guilty.”      (Id.)    Considering the court’s accurate

descriptions of the law both before and after the omission of the word “not,”

the court “accurately instructed the jury regarding the Commonwealth’s duty


                                    - 20 -
J-S25036-22


to prove Appellant guilty beyond a reasonable doubt” despite the “obviously

inadvertent, misstatement.” See Reid, supra at 434.

      Regarding the jury instruction as to a defendant’s character, the court

instructed the jury as follows:

         The defense offered evidence tending to prove that the
         Defendant is a person of good character. I am speaking of
         the Defense witnesses who testified that the Defendant has
         a good reputation for being law-abiding. The law recognizes
         that a person of good character is not likely to commit a
         crime which is contrary to that person’s nature. Evidence
         of good character may by itself raise a reasonable doubt of
         guilt and require a verdict of not guilty. You must weigh
         and consider the evidence of good character along with all
         of the other evidence in the case.

(N.T. Trial, 7/29/13—Volume 5, at 430-31).

      Contrary to Appellant’s assertion, the court provided the correct

standard of proof when it said that evidence of good character may raise a

reasonable doubt as to guilt.     See Pa.SSJI (Crim) 3.06.    Additionally, the

transcript does not reveal that the instruction deviated from the suggested

standard instruction. Finally, the court echoed the suggested instruction when

it stated, “I am speaking of the Defense witnesses who testified that the

Defendant has a good reputation for being law-abiding.” (Id. at 430). Thus,

this instruction clearly, adequately, and accurately reflected the law.    See

Lesko, supra. See also Smith, supra.

      Regarding the instruction for the date of the crime, the court stated, in

relevant part, “[y]ou may find that the Defendant is guilty if you are satisfied

that he committed the crimes charged in the indictment even though you are

                                     - 21 -
J-S25036-22


not satisfied that he committed them on the particular date alleged in the

indictment.” (N.T. Trial, 7/29/13—Volume 5, at 431-32). Although the court

used its own wording, the instruction accurately conveyed that a defendant

may be found guilty of the crimes charged even if the jury is uncertain about

whether the crimes were committed on the date alleged in the charging

instrument. See Pa.SSJI (Crim) 3.19.

      Contrary to Appellant’s final assertion regarding a lack of information

about the witnesses’ prior convictions, one of the victims, S.L., testified that

he had a four-year-old prior conviction for felony burglary. (See N.T. Trial,

7/23/13—Volume 2, at 79). Another victim, D.J., testified that he had multiple

prior convictions, including criminal trespass in 2004, theft in 2006, and bad

checks in 2011. (See N.T. Trial, 7/24/13—Volume 3, at 186). Additionally,

the subsequent instruction for impeachment with prior convictions was nearly

verbatim to the suggested standard instruction. See Pa.SSJI (Crim) 4.08D.

      Based upon the foregoing, we agree with the PCRA court’s conclusion

that the entire charge clearly and accurately represented the relevant legal

concepts to the jury.    See Geathers, supra.       Consequently, there is no

arguable merit to Appellant’s challenge to the jury instructions, and he is not

entitled to relief on his fourth claim. See Smith, supra.

      In the fifth claim, Appellant argues that he was illegally designated as a

sexually violent predator (“SVP”). Appellant asserts that the record lacks clear

and convincing evidence that Appellant is likely to reoffend. Appellant insists


                                     - 22 -
J-S25036-22


that he has not had any accusations of sexual abuse or criminal activity lodged

against him since the original sentencing hearing in this case, which indicates

that he is not likely to reoffend. Appellant concludes that prior counsel were

ineffective for failing to litigate or object to Appellant’s SVP designation. We

disagree.

      Challenges to the sufficiency of the evidence supporting a trial court’s

SVP designation are governed by the following principles:

         In order to affirm an SVP designation, we, as a reviewing
         court, must be able to conclude that the fact-finder found
         clear and convincing evidence that the individual is a[n
         SVP]. As with any sufficiency of the evidence claim, we view
         all evidence and reasonable inferences therefrom in the light
         most favorable to the Commonwealth. We will reverse a
         trial court’s determination of SVP status only if the
         Commonwealth has not presented clear and convincing
         evidence that each element of the statute has been
         satisfied.

Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa.Super. 2015),

appeal denied, 633 Pa. 763, 125 A.3d 1199 (2015) (quoting Commonwealth

v. Baker, 24 A.3d 1006, 1033 (Pa.Super. 2011)). “SVP” is defined as:

         A person who has been convicted of a sexually violent
         offense … and who is determined to be a sexually violent
         predator … due to a mental abnormality or personality
         disorder that makes the person likely to engage in predatory
         sexually violent offenses. In order to show that the offender
         suffers from a mental abnormality or personality disorder,
         the evidence must show that the defendant suffers from
         congenital or acquired condition … that affects the emotional
         or volitional capacity of the person in a manner that
         predisposes that person to the commission of criminal
         sexual acts to a degree that makes the person a menace to
         the health and safety of other persons. Moreover, there
         must be a showing that the defendant’s conduct was

                                     - 23 -
J-S25036-22


          predatory. Predatory conduct is defined as an act directed
          at a stranger or at a person with whom a relationship has
          been instituted, established, maintained, or promoted, in
          whole or in part, in order to facilitate or support
          victimization. Furthermore, in reaching a determination, we
          must examine the driving force behind the commission of
          these acts, as well as looking at the offender’s propensity to
          re-offend, an opinion about which the Commonwealth’s
          expert is required to opine. However, the risk of re-
          offending is but one factor to be considered when making
          an assessment; it is not an “independent element.”

Commonwealth v. Leatherby, 116 A.3d 73, 84-85 (Pa.Super. 2015)

(quoting Commonwealth v. Stephens, 74 A.3d 1034, 1038-39 (Pa.Super.

2013)).

     Pennsylvania’s Sexual Offenders Assessment Board (“SOAB”) evaluators

must consider the following factors when performing SVP assessments:

          (1)      Facts of the current offense, including:

                   (i)     Whether    the   offense    involved   multiple
             victims.

                  (ii)  Whether the individual exceeded the means
             necessary to achieve the offense.

                   (iii)   The nature of the sexual contact with the
             victim.

                   (iv)    Relationship of the individual to the victim.

                   (v)     Age of the victim.

                   (vi) Whether the offense included a display of
             unusual cruelty by the individual during the commission
             of the crime.

                   (vii) The mental capacity of the victim.

          (2)      Prior offense history, including:

                                       - 24 -
J-S25036-22



                 (i)    The individual’s prior criminal record.

                (ii)  Whether the individual completed any prior
           sentences.

                 (iii) Whether the individual participated          in
           available programs for sexual offenders.

        (3)      Characteristics of the individual, including:

                 (i)    Age of the individual.

                 (ii)   Use of illegal drugs by the individual.

                (iii) A mental illness, mental disability or mental
           abnormality.

                 (iv) Behavioral characteristics that contribute to
           the individual’s conduct.

        (4)      Factors that are supported in sexual offender
        assessment field as criteria reasonably related to the risk of
        reoffense.

42 Pa.C.S.A. § 9799.58(b).

     Instantly, Appellant was found guilty of IDSI, which is a sexually violent

offense. See 42 Pa.C.S.A. §§ 9799.12, 9799.14. In his testimony during the

SVP hearing, Dr. Allan Pass, a SOAB examiner, addressed the factors set forth

in Section 9799.58(b).       (See N.T. SVP Hearing, 10/22/13, at 5-12).

Regarding Appellant’s mental abnormality, Dr. Pass testified that Appellant’s

“behavior in the commission of these offenses, the presence of mental

abnormality or personality disorder as defined by the statute specifically

identified as paraphilia not otherwise specified.” (Id. at 9). Dr. Pass noted

that this diagnosis means that an individual engaged in “sexual misconduct

                                    - 25 -
J-S25036-22


behavior over a period of time of at least six months which has created

concerns and conflict, social conflict, personal conflict, for himself.” (Id. at

10).   Specific to Appellant, Dr. Pass stated that “we have an adult who is

engaged in sexual misconduct with juvenile males over the course of

approximately one year and six months.” (Id.)

       Dr. Pass observed that paraphilia is “chronic in nature, so, as a result,

the likelihood of re-offending would be high.” (Id.) Dr. Pass elaborated on

Appellant’s case as follows: “[Appellant] utilized his position of authority as a

police officer over children at school to intimidate, control and sexually exploit

them for his own personal sexually deviant gratification.”          (Id. at 11).

Appellant “did engage in acts with the victims with whom a relationship has

been initiated … in order to support or facilitate the victimization.” (Id.) Dr.

Pass opined that “[Appellant] met the classification criteria as outlined within

the statute for predatory conduct,” and he reached this opinion to a reasonable

degree of certainty within the accepted values in his field. (Id. at 11-12).

Relying on Dr. Pass’s opinion, the trial court found that Appellant met the

statutory definition of sexually violent predator. (Id. at 23).

       Here, Dr. Pass’s testimony confirmed that Appellant suffers from a

mental abnormality that makes him likely to re-offend.         See Leatherby,

supra.      Viewing this evidence in the light most favorable to the

Commonwealth, the record reveals that there was clear and convincing

evidence to support Appellant’s classification as an SVP. See Hollingshead,


                                     - 26 -
J-S25036-22


supra.    Therefore, the PCRA court correctly concluded that this issue was

without arguable merit, and Appellant is not entitled to relief on this claim.

See Smith, supra.

       In Appellant’s sixth claim, Appellant argues he was illegally sentenced

under SORNA II. Appellant asserts that his sentencing resulted in a violation

of his due process rights and an ex post facto violation. Appellant insists that

SORNA II was applied retroactively and that it increased the authorized

punitive measures, thereby creating an ex post facto violation.        For these

reasons, Appellant concludes all prior counsel were ineffective for failing to

challenge the legality of the sentence under SORNA II.6 We disagree.

       In Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017)

(plurality), cert. denied, ___ U.S. ___, 138 S.Ct. 925, 200 L.Ed.2d 313 (2018),

our Supreme Court held that the registration provisions of SORNA I were

punitive, such that application of those provisions to offenders who committed

their crimes prior to SORNA I’s effective date violated ex post facto principles.

Following Muniz and Commonwealth v. Butler, 173 A.3d 1212 (Pa.Super.




____________________________________________


6 Appellant baldly asserts a separate claim when he states, “Section 9799.63
violates his constitutional right to reputation protected under Article I, Section
11 of the Pennsylvania Constitution.” (Appellant’s Brief at 40). This single
sentence, however, does not adequately develop an argument advancing
Appellant’s “right to reputation” claim.




                                          - 27 -
J-S25036-22


2017) (“Butler I”), rev’d, ___ Pa. ___, 226 A.3d 972 (2020) (“Butler II”),7

the Pennsylvania General Assembly enacted legislation to amend SORNA I.

See Act of Feb. 21, 2018, P.L. 27, No. 10 (“Act 10”). Act 10 amended several

provisions of SORNA I and added several new sections found at 42 Pa.C.S.A.

§§ 9799.42, 9799.51-9799.75.            In addition, the Governor of Pennsylvania

signed new legislation striking the Act 10 amendments and reenacting several

SORNA I provisions, effective June 12, 2018. See Act of June 12, 2018, P.L.

1952, No. 29 (“Act 29”). Through Act 10, as amended in Act 29 (collectively,

“SORNA II”), the General Assembly split SORNA I’s former Subchapter H into

a Revised Subchapter H and Subchapter I.

       Subchapter I addresses sexual offenders who committed an offense on



____________________________________________


7 In Butler I, this Court held that the provision of SORNA I requiring a court
to designate a defendant a SVP by clear and convincing evidence violates the
federal and state constitutions because it increases a defendant’s criminal
penalty without the factfinder making necessary factual findings beyond a
reasonable doubt. See Butler I, supra. However, the Pennsylvania Supreme
Court reversed Butler I. See Butler II, supra (holding SVPs are different
from non-SVP SORNA registrants at issue in Muniz due to heightened public
safety concerns based on determination that SVPs have mental abnormality
or personality disorder that makes individual likely to engage in predatory
sexual violent offenses; procedure for designating individuals as SVPs is not
subject to requirements of Apprendi and Alleyne and remains
constitutionally permissible). See also Apprendi v. New Jersey, 530 U.S.
466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) (holding any facts, other than
fact of prior conviction, that subject defendant to additional penalty beyond
statutory maximum must be submitted to jury and proven beyond reasonable
doubt) and Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186
L.Ed.2d 314 (2013) (holding any fact that increases mandatory minimum
sentence for crime is fact that must be submitted to jury and found beyond
reasonable doubt).

                                          - 28 -
J-S25036-22


or after April 22, 1996, but before December 20, 2012; or those who were

required to register under a former sexual offender registration law of this

Commonwealth on or after April 22, 1996, but before December 20, 2012,

whose period of registration has not expired. See 42 Pa.C.S.A. § 9799.52.

Subchapter I contains less stringent reporting requirements than Revised

Subchapter H, which applies to offenders who committed an offense on or

after December 20, 2012. See 42 Pa.C.S.A. §§ 9799.10-9799.42.

      In Commonwealth v. Lacombe, 660 Pa. 568, 234 A.3d 602 (2020),

the Pennsylvania Supreme Court held that Subchapter I of SORNA II is

nonpunitive and does not violate the constitutional prohibition against ex post

facto laws. See id. at 609, 234 A.3d at 626-27. See also Commonwealth

v. Elliott, 249 A.3d 1190, 1194 (Pa.Super. 2021), appeal denied, ___ Pa.

___, 263 A.3d 241 (2021) (rejecting ex post facto challenge to lifetime

registration for rape conviction where appellant was subject to Subchapter I

reporting requirements).

      Instantly, Appellant committed his sex offenses between 1998 and

1999, and he is subject to registration and reporting requirements under

Subchapter I. See 42 Pa.C.S.A. § 9799.52. Subchapter I requires Appellant

to report for life based on his IDSI conviction.        See 42 Pa.C.S.A. §

9799.55(b)(2)(i)(A). Under Lacombe and its progeny, Appellant’s ex post

facto challenge fails. See Lacombe, supra; Elliott, supra. Based upon the

foregoing, this claim is without arguable merit, and the PCRA court properly


                                    - 29 -
J-S25036-22


denied relief. See Smith, supra.

      In his final issue, Appellant references his previous arguments and

insists that the PCRA court should have granted relief under a theory of

“cumulative ineffective assistance.”    Appellant also raises several “sub-

claims,” ostensibly to support his argument that all prior counsel were

ineffective on multiple bases, thereby permitting this Court to assess the

cumulative impact. Based upon this cumulative impact, Appellant concludes

that this Court must vacate all of his sentences and order a new trial. We

disagree.

      Preliminarily, matters that are not raised in the Rule 1925(b) concise

statement of errors complained of are waived on appeal. Commonwealth v.

Dowling, 778 A.2d 683, 686 (Pa.Super. 2001). Moreover, “[t]he failure to

develop an adequate argument in an appellate brief may result in waiver of

the claim under Pa.R.A.P. 2119.” Commonwealth v. Freeman, 128 A.3d

1231, 1249 (Pa.Super. 2015). Finally, “no number of failed ineffectiveness

claims may collectively warrant relief if they fail to do so individually. When

the failure of individual claims is based upon a lack of prejudice, however,

then the cumulative prejudice from those claims may properly be assessed.”

Commonwealth v. Elliott, 622 Pa. 236, 294, 80 A.3d 415, 450 (2013), cert.

denied, 574 U.S. 828, 135 S.Ct. 50, 190 L.Ed.2d 54 (2014) (internal citations

omitted).

      Here, Appellant failed to raise his “sub-claims” in his Rule 1925(b)


                                    - 30 -
J-S25036-22


statement, and those arguments can be waived on this basis alone.          See

Dowling, supra. Further, with respect to these “sub-claims,” the argument

section of Appellant’s brief focuses on the arguable merit prong of the test for

ineffective assistance while providing mere cursory analysis of the rational

basis and prejudice prongs. Thus, the failure of the “sub-claims” to develop

a meaningful argument for all three parts of the test for ineffectiveness

provides an additional basis for waiver. See Freeman, supra. To the extent

Appellant also seeks to assert a claim of cumulative prejudice, here, we have

not rejected the aforementioned claims of ineffectiveness based upon the

prejudice prong of the test for ineffectiveness.      Thus, there can be no

aggregation of prejudice from multiple ineffectiveness claims, and Appellant’s

claim fails.   See Elliott, supra.   Accordingly, we affirm the PCRA court’s

decision.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                     - 31 -